By the Court.
This case comes before us on the defendants’ appeal from a decree in favor of the plaintiff, with report of the material facts found by the judge under G. L. c. 214, § 23, but without report of the evidence. The judge took a view. He found as a fact that the defendants constructed a building on their land with gutters or eaves troughs so that water was collected and poured directly or indirectly upon the premises of the plaintiff. Whether this was so, or not, was a pure question of fact upon which the finding in favor of the plaintiff is decisive and cannot be set aside. It was a wrong for which the plaintiff is entitled to recover. Manning v. Woodlawn Cemetery Cory. 245 Mass. 250.
The amount of damages suffered was also a simple question of - fact on which the finding is final. Maynard v. Royal Worcester Corset Co. 200 Mass. 1.

Decree affirmed with costs.